Citation Nr: 1450152	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-19 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted the Veteran's claim for service connection for PTSD and assigned a 30 percent rating.  

When the Board originally considered this case in May 2014, only the issue of entitlement to an increased initial rating for PTSD was on appeal.  The Board remanded this issue for further development.  Following a July 2014 VA examination, an August 2014 RO rating decision increased the Veteran's rating to 50 percent, effective the date of his claim.  

For reasons explained in greater detail below, the Board concludes that the issue of entitlement to a TDIU has been raised by the record.  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a September 2014 letter, the Veteran's representative asked to withdraw his appeal for entitlement to an increased initial rating for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an increased initial rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Following the development ordered by the Board and the grant of a 50 percent rating for his PTSD, the Veteran's representative wrote in a September 2014 letter that the Veteran "is satisfied" with the increase in his rating.  The representative added that the Veteran "is cancelling any outstanding claim and/or appeals he has at this time."  In a subsequent October 2014 statement, the Veteran's representative noted that since the Veteran was not granted a 100 percent disability rating in the RO's grant to 50 percent, the matter was "properly returned to the Board."  Nonetheless, in the following paragraph, the representative again noted that the Veteran had expressed his satisfaction at the rating assigned in the RO's recent rating decision and that the Veteran had no further argument on the issue.

Given these statements, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal of this issue, and it must be dismissed.  In light of this dismissal, the Board need not discuss the duties to notify and to assist, or whether the directives of its May 2014 remand have been met.  


ORDER

The appeal of the issue of entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder is dismissed.  



REMAND

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In its October 2014 brief, the Veteran's representative raised the issue of entitlement to a TDIU.  Though the Board is dismissing the issue of entitlement to an increased initial rating for PTSD based on the Veteran's express satisfaction with the currently assigned 50 percent disability rating, as the issue of entitlement to a TDIU has been raised, the Board shall take jurisdiction over this claim rather than referring to the RO.  

Two problems prevent the Board from determining this issue immediately: first, the Veteran has not been provided notice regarding his TDIU claim.  Second, additional development is required.  The claim must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran regarding how a claim for a TDIU is substantiated and of his and VA's respective duties for obtaining evidence.  

2.  Schedule the Veteran for a VA Social and Industrial Survey by an appropriate professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected disabilities alone (including PTSD, diabetes, tinnitus, peripheral neuropathy of the bilateral upper and lower extremities, bilateral hearing loss, and erectile dysfunction) preclude him from obtaining and maintaining substantially gainful employment.  

In making the requested determination, the Veteran's current age and nonservice-connected disabilities are not factors to be considered, but consideration must be given to the Veteran's education, special training, and previous work experience.

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


